DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
All pending claims 1-20 filed September 28, 2021 were examined in this final office action.
Response to Arguments
35 USC 101 (claims 1, 2 and 4-20)
The undersigned examiner respectfully disagrees with Applicant’s assessment of the rejection as being arbitrary and capricious. Independent claims remain broad and execute a series of steps that, when viewed as a whole, rely on conventional computer processing functions (receiving data, formatting storing data, searching data, manipulating data, calculating, displaying data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. 
The office action via underlined claim text identifies the elements of a judicial exception. No evidence of an improvement to the functioning of a computer, or to any other technology or technical field exists. No evidence exists of a transformation or reduction of a particular article to a different state or thing. The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claim 3 on the other hand combines two visual environments into one display. The user does not have to navigate away from the initial display. This is a great example of adding significantly more to the abstract idea.
35 USC 103
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive. [Henkin: 0025] represents a menu that was activated that is related to the reference item. Activating “Watch the Video” link qualifies as an information elements selectable to initiate a directed search, nonetheless a search.
Recommendation
Applicant’s patent counsel is welcome to schedule a telephonic interview which may lead to mutual agreement on subject matter that would resolve issues on the merits and subject matter eligibility.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 10 and 15 of U.S. Patent No. 10,540,709. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve the same outcome using the same computing architecture and components.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 1 is directed to a process. Claim 1 is representative of claims 2 and 4-20 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether claim 1 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 1. A method comprising:
displaying digital data of a webpage via a display device; 
receiving user input selecting an item reference from among the digital data; 
activating a menu based on the user input selecting the item reference, the menu including an item information element that is selectable to initiate a search for information relating to the item reference;
receiving additional user input selecting the item information element; 
sending a request to search for the information relating to the item reference, the request including user data describing one or more characteristics of a user;
receiving the information, including listings determined related to an item that corresponds to the item reference, the listings being prioritized based on the one or more characteristics of the user; and
displaying at least some of the information and the prioritized listings via the display device.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. 
Step 2A Revised (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Generic elements are in italics:
Claim 1. A method comprising:
displaying digital data of a webpage via a display device; 
receiving user input selecting an item reference from among the digital data; 
activating a menu based on the user input selecting the item reference, the menu including an item information element that is selectable to initiate a search for information relating to the item reference;
receiving additional user input selecting the item information element; 
sending a request to search for the information relating to the item reference, the request including user data describing one or more characteristics of a user;
receiving the information, including listings determined related to an item that corresponds to the item reference, the listings being prioritized based on the one or more characteristics of the user; and
displaying at least some of the information and the prioritized listings via the display device.

Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system (per the instant specification) to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Additional elements are bounded by “quotation” marks:
Claim 1. A method comprising:
displaying digital data of a webpage via a display device; 
receiving user input selecting an item reference from among the digital data; 
activating a menu based on the user input selecting the item reference, “the menu including an item information element that is selectable to initiate a search for information relating to the item reference”;
receiving additional user input selecting the item information element; 
sending a request to search for the information relating to the item reference, the request including user data describing one or more characteristics of a user;
receiving the information, including listings determined related to an item that corresponds to the item reference, the listings being prioritized based on the one or more characteristics of the user; and
displaying at least some of the information and the prioritized listings via the display device.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system (per the instant specification) to follow a procedure for organizing human activity. 
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Conclusion
Claims 1, 2 and 4-20 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-17 are rejected under 35 USC 103 as being unpatentable over Henkin et al., US 2012/0072547 “Henkin,” in view of Henkin et al., US 9,710,818 “Henkin ‘818, further in view of Kassoway et al., US 2011/0015996 “Kassoway,” all references disclosed in IDS filed January 13, 2020.
In Henkin, see at least: 
[0011] In general, the present disclosure relates to methods and systems for selecting content, based on an analysis of other (primary) content displayed on a mobile device, and then augmenting the primary content by enabling the presentation and display of the selected content.  For purposes of the present disclosure, the term "primary content" refers to original content prior to the augmentation of the original content.  Primary content may be a web page displayed in a mobile browser application, or another application that facilitates the presentation of content, such as a news reader application, an electronic magazine (e-magazine) application, or any similar application that generally facilitates the presentation of text and graphics (e.g., images and photos) for consumption by an end-user. 
[0012] For purposes of the present disclosure, the term "mobile computing device" is meant to include mobile phones (frequently referred to as smart phones) as well as other general purpose or application specific computing devices that include wireless data networking functionality, with or without voice-based phone functionality, such as certain tablet computing devices and portable media player devices.  Skilled artisans will immediately recognize that certain mobile computing devices, such as iPhone.RTM., iPod.RTM. and iPad.RTM. devices, developed by and available from Apple Corporation of Cupertino, Calif., as well as any one of a wide variety of devices based on the Android.TM. operating system developed by Google, Inc.  of Mountain View, Calif., fall within the intended definition of a mobile computing device.  A great number of other mobile computing devices, with other operating systems, will also be applicable to the inventive subject matter, which is described at length below in connection with the description of the various figures. 
Henkin further teaches, see at least: 
Regarding claim 1: A method comprising:
[0013] FIG. 1 illustrates a high-level view of the various method operations that occur in a method, consistent with some embodiments, for selecting and presenting content to augment some primary content displayed via a mobile computing device.  The method operations described herein may be performed in part by a server-based system, referred to herein as a contextual content server.  An example of a contextual content server with which embodiments of the invention may be deployed is described in U.S.  patent application Ser.  No. 12/295,854 ("the '854 Application) filed on Feb.  22, 2010, and referred to therein as "a contextual analysis and response server" or a "Kontera Server System." As such, the method operations illustrated and described herein are generally consistent with those illustrated and described in FIGS. 3A, 3B, 4A, 4B, 5, 9A and 9B of the '854 Application. Please note: Patent application #12/295,854 issued US 9,710,818.
[0017] With some embodiments, the additional content may be advertising content.  However, the specific nature of the additional content may vary from one implementation to the next, depending in part on a wide variety of attributes.  The nature and type of content that may be used to enhance the primary content is described in greater detail in the '854 Application.  The manner in which the additional content is presented at the mobile computing device may generally depend on attributes or characteristics of the mobile computing device on which the content is being displayed, but will generally be consistent with the various examples presented, and described in detail, in FIGS. 2 through 12. 
[0018] At method operation 20, the mobile computing device detects any interactions with various graphical user interface elements (e.g., hyperlinks, or other display "hot spots"), and presents additional content in accordance with the content modification instructions received from the contextual content server.  In some instances, interaction with various UI elements will result in additional content requests being directed to the contextual content server, which will then respond with the requested content. 
[0019] FIGS. 2, 3, and 4 illustrate a mobile computing device (e.g., a tablet computing device) with a touch screen display that is displaying an example of content (e.g., a web page) rendered by a mobile application, such that the content has been augmented with in-line interactive hyperlinks and other additional content, consistent with some embodiments.  As illustrated in FIGS. 2 through 12, these hypertext links, when tapped, will cause the mobile application to display additional content, selected by the contextual content server based on a determination that the additional content is contextually relevant to the content in which the in-line interactive links are embedded.  As used herein, a "tap" is the selection or activation of a graphical user interface element via a touch screen display, typically by pressing the graphical user interface element with a finger or input apparatus, such as a stylus. 
Henkin further teaches:
displaying digital data of webpage via a display device;
[Henkin: 0011] … Primary content may be a web page displayed in a mobile browser application, or another application that facilitates the presentation of content, such as a news reader application, an electronic magazine (e-magazine) application, or any similar application that generally facilitates the presentation of text and graphics (e.g., images and photos) for consumption by an end-user. Please note: News reader application, an e-magazine application are different from the mobile browser.
[Henkin: 0019]  As illustrated in FIGS. 2 through 12, these hypertext links, when tapped, will cause the mobile application to display additional content, selected by the contextual content server based on a determination that the additional content is contextually relevant to the content in which the in-line interactive links are embedded
receiving user input selecting an item reference from among the digital data; 
[Henkin: 0014] At method operation 10, a mobile application residing and executing on a mobile computing device generates and communicates a request for content.  The mobile application may be a conventional browser application, but could also be any application that displays textual content for consumption by an end-user.  With some embodiments, the request for content may be directed and communicated directly to a content provider, whereas in other embodiments, the request may be directed to a proxy or gateway operating in conjunction with the contextual content server.  In the case where the request is directed to a content provider, the content provider will analyze the request and respond by communicating some primary content to the mobile computing device.  If the initial request is directed to a proxy, the proxy may analyze the request and forward the request to the intended content provider, which will process the request and reply to the proxy.  At method operation 12, regardless of where the initial request is directed, the primary content is ultimately communicated to and received by the mobile computing device.  The requesting application on the mobile computing device processes the received primary content, including any embedded publisher tags. 
[Henkin: 0015] For instance, consistent with some embodiments, the primary content includes a tag (e.g., a JavaScript tag), often referred to as a "publishers tag", "ad tag", or "publisher's ad tag" , which, when processed at the mobile computing device, causes portions of the primary content to be identified and communicated to the contextual content server for analysis.  In some embodiments, the primary content is communicated to the contextual content server in chunks--a predetermined, fixed-size unit of data.  Accordingly, at method operation 14, the contextual content server receives and analyzes the primary content for the purpose of selecting, in real time, additional content to be presented with the primary content.  In some instances, an analysis of the tag will reveal that the content in which the tag was embedded has already been received and analyzed by the contextual content server.  In such instances, the content need not be communicated to the contextual content server if the content has been cached, or if the results of any analysis (e.g., resulting content modification instructions) have been cached by the contextual content server. 
[Henkin: 0016] After analyzing the primary content, at method operation 16 the contextual content server generates content modification instructions, also referred to as web page modifications instructions, which are then communicated to the mobile computing device.  At method operation 18, the mobile computing device renders the primary content in accordance with the content modification instructions received from the contextual content server.  For instance, the content modification instructions may indicate that certain keywords in the text of the primary content are to be rendered as hyperlinks, which, when activated, cause additional content to be displayed.  Accordingly, when rendered by the mobile application, the primary content may include one or more in-line hypertext links. 
[Henkin: 0020] As illustrated in FIG. 2, the primary content is presented on the touch screen display of the tablet computing device.  Three separate in-line hyperlinks 22, 24 and 26 have been embedded as a result of the mobile application processing content modification instructions received from the contextual content server.  Accordingly, the hypertext links have been added to keywords present in the primary content, as a result of the primary content being analyzed at the contextual content server, and the contextual content server determining that the keywords represent subject matter representative of the topic that the primary content is about.  As a result of tapping one of the hyperlinks, a content box 28 is being displayed in the lower portion of the display.  The content box is displaying an advertisement selected for being relevant to the overall topic of the content displayed, and relating to the keyword that has been made into a hyperlink. Please note: Clicking on link 28 establishes a reference item, e.g. L’Oreal beauty product.
[Henkin: 0021] FIG. 3 illustrates an alternative content box that has been positioned to appear near the particular hyperlink that caused the content box to be displayed.  For instance, in FIG. 3, the content box with reference number 30 is positioned next to or near the hyperlink with reference number 24 to indicate that the activation of the hyperlink 24 is what caused the content box30 to be displayed.  In some embodiments, tapping the hyperlink a first time will cause the content box 30 to be displayed, while tapping the hyperlink a second time will cause the content box to go away, or become hidden. 
activating a menu based on the user input selecting the item reference, the menu including an item information element that is selectable to initiate a search for information relating to the item reference; receiving additional user input selecting the item information element;
[Henkin: 0025] In yet another example, the content box 48 shown in FIG. 8 includes a first button 50 that operates as a link to an external web page, or some other externally hosted content, and a second button 52, which, when tapped, causes a video to be presented.  Accordingly, tapping the button with reference number 50 will cause a new web page to be requested, processed and displayed. Tapping the button with reference number 52 will cause a video to be streamed to and presented at the mobile computing device. Please note: The highlighted portion of [Henkin: 0025] represents a menu that was activated that is related to the reference item. Activating “Watch the Video” link qualifies as an information elements selectable to initiate a directed search, nonetheless a search. 
sending a request to search for the information relating to the item reference, the request including user data describing one or more characteristics of a user;
Rejection is based in part upon the teachings applied to claim 1 by Henkin and further taught and/or suggested by Henkin-Henkin ‘818. Henkin refers to Henkin ‘818’s “contextual analysis content server,” see at least [Henkin: 0013]. Although Henkin sends a request to search for the information relating to the item reference, Henkin does not expressly mention including user data describing one or more user characteristics. Henkin ‘818 on the other hand would have taught Henkin techniques for factoring user characteristics during the search.
In Henkin ‘818, see at least:
(Henkin ‘818: col. 6, lines 1-20) The Reaction Engine 208 may be operable to utilize information provided by the Analysis Engine 206 to generate real-time web page modification instructions to be implemented by the mobile device when rendering web page information.  According to a specific embodiment, the web page modification instructions may include instructions relating to the insertion of textual markup objects and/or dynamic content for selected web pages being displayed on the mobile device.  As illustrated in the example of FIG. 2, the Reaction Engine 208 may include various functionality, including, for example, but not limited to, one or more of the following: functionality for identifying links between web pages of the same web site and/or between web pages from different web sites; functionality for filtering advertisements based upon predetermined criteria (such as, for example, publisher preferences); functionality for storing information relating to previous analysis of web pages; functionality for selecting or determining recommended web page modification instructions based upon selected user profile information (e.g., user click behavior, Geolocation, etc.); etc. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of including user characteristics in searching for contextual information related to primary content as taught by Henkin ‘818 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Henkin ‘818 to the teachings of Henkin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
receiving the information, including listings determined related to an item that corresponds to the item reference, the listings being prioritized based on the one or more characteristics of the user; and displaying at least some of information and the prioritized listings via the display device.
Rejection is based in part upon the teachings and rationale applied to claim 1 by Henkin-Henkin ‘818 and further taught and/or suggested Henkin-Henkin ‘818- Kassoway. Henkin-Henkin ‘818 include overlaying information relating to the item reference via the digital user interface driven by a contextual content server. Although Henkin-Henkin ‘818 are silent about providing a prioritized listing of contextual content based upon user characteristics, Kassoway on the other hand would have taught Henkin-Henkin ‘818 techniques for prioritizing contextual results.
In Kassoway, see at least:
[Kassoway: 0003] Hypertext is used to provide information in a web page. Hypertext is the organization of computer based text into connected associations enabling a user to quickly access information that the user chooses. An instance of such an association is called a hyperlink or hypertext link. A hyperlink, when selected, leads the viewer to another web page (or file or resource, collectively called the destination page).
[Kassoway: 0007] The solution of the present disclosure provides augmented content in the form of a convenient search unit. The convenient search unit, or CSU, provides an intext or keyword based augmentation technique that conveniently provides a viewer search results from one or more search engines based on the content of the keyword(s). The CSU is displayed responsive to a viewer's interaction with content of a current destination page, such as user placing the mouse over a predetermined keyword or clicking on the same. The systems and methods of the present disclosure automatically performs a relevant search with a search engine based on the context of the keyword and displays the results of the search in a creative element that overlays the current destination page. Using the overlay technique, the viewer can view and interaction with search results of related content without leaving the current destination page.
[Kassoway: 0070] A keyword (or phrase) often has multiple aspects of related information, each having multiple aspects of related information. For example, the key phrase "digital camera" is related to its history, underlying technology, and available products and services. A specific product related to digital camera has related information such as product description, customer review, and competing products. Usually only one aspect of the related information is provided through augmentation due to limited display space.
[Kassoway: 0122] Referring to a further embodiment of behavioral targeting. The ad server platform may track and store in the behavioral profile of a user a history of terms the user has seen over a predetermined time period. In some embodiments, the ad server platform tracks terms has a user has viewed on a web page. In some embodiments, the ad server platform tracks terms the user has selected from a search or interacted with during the users viewing history. In some embodiments, the ad server platform tracks terms of one or more search results from which the user has clicked through. In some embodiments, the ad server platform tracks viewed terms over a predetermined time period. In some embodiments, the ad server platform tracks viewed terms over a start of a behavioral profile of the user to current time.
[Kassoway: 0152] The real time statistics 562 may include any type and form of statistics related to the augmented content or inline text or otherwise related to the keyword. In some embodiments, the real time statistics 562 may be any statistics related to the person or entity of the search. For example, if the augmented keyword is a sports team, the real time statistics may include current or recent game scores and/or standings of the team. In another example, if the augmented keyword is related to the weather, the real time statistics may include a current weather forecast. In one example, if the augmented keyword is related to a musician, the real time statistics may include statistics on music downloads, album sales and top music chart location.
[Kassoway: 0230] At step 825, the client displays the user interface overlay as an overlay corresponding to the keyword. The user interface overlay may display at least a portion of the search results received from the search engine. In some embodiments, the user interface overlay displays an enumerated list of search results based on any type and form of ranking, such as temporal, relevancy or user profile and history. The user interface overlay may be displayed next to or adjacent to the keyword in any relative direction (above, under, diagonal or to the side of the keyword).
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques taught by Kassoway, which display ranked contextual content results based upon the user profile and history, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Kassoway to the teachings of Henkin-Henkin ‘818 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1 regarding: webpage displayed in a browser application, see at least Henkin [0011] above.
Regarding claim 3: Rejection is based upon the teachings and rationale applied to claim 1 regarding: prioritized listings in an overlay area without navigating away, see at least Kassoway [0007] above.
Regarding claim 4: Rejection is based upon the teachings and rationale applied to claim 1 regarding application different from a browser application, see at least Henkin [0011] above.
Regarding claim 5: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 1 regarding image data, see at least Henkin [0011] above.
Regarding claim 7: Rejection is based upon the teachings and rationale applied to claim 1 regarding sports team, see at least Kassoway.
Regarding claim 11: Rejection is based upon the teachings and rationale applied to claim 1 and dependents of claim 1 reciting similar subject matter, and further taught by Henkin-Henkin ‘818-Kassoway regarding system computing components, e.g. processor(s)/server(s); computer-readable medium.
Regarding claims 12-16: Rejections are based upon the teachings and rationale applied to claims 1, 11 and dependents of claim 1 reciting similar subject matter.
Regarding claim 17: Rejection is based upon the teachings and rationale applied to claim 1 and dependents of claim 1 reciting similar subject matter, and further taught by Henkin-Henkin ‘818-Kassoway regarding system computing components, e.g. processor(s)/server(s); computer-readable medium.
Claims 8 and 20 are rejected under 35 USC 103 as being unpatentable over Henkin, US 2012/0072547, Henkin ‘818, US 9,710,818, and Kassoway, US 2011/0015996, applied to claims 7 and 17 further in view of Athsani, US 2009/0112800.
Rejections are based in part upon the teachings and rationale applied to claims 7 and 17 and further taught and/or suggested by Henkin-Henkin ‘818-Kassoway-Athsani. Although Henkin-Henkin ‘818-Kassoway’s contextual content server delivers current or recent game scores and/or standings of a sports team, Henkin-Henkin ‘818-Kassoway do not expressly mention item reference to the sports team information includes game tickets. Athsani on the other hand would have taught Henkin-Henkin ‘818-Kassoway techniques that included game tickets.
In Athsani, see at least:
[0009] The system further comprises a contextual server component operative to store one or more items of contextual data corresponding to the one or more objects and one or more items of contextual data corresponding to the one or more constituent components the one or more objects. According to one embodiment of the present invention, the contextual server component is operative look for and store contextual data comprising at least one of historical information, specification information, encyclopedic information, and advertising information.
[0048] In yet another embodiment of the present invention, FIG. 6 depicts a flow diagram presenting a method for retrieving and displaying location-matching representations or views and contextual data. In FIG. 6, location is identified by a mobile device, step 601. Such a location may be a geographical reference point, a street corner, a football stadium or a museum, and such a device may include a cellular phone, or a GPS locator such as a Garmin. Location of the mobile device may be determined by satellite data relaying GPS coordinates, triangulation from cellular telephone towers, or any other available means. Next, the location identified in step 601 is matched to available views and contextual data, step 602. For example, if the location identified was a football stadium, available contextual data may include a blueprint of the stadium or means to locate the closest concession stand or bathroom.
[0049] An option is then presented to view a three-dimensional rendering map of the location, step 603, and if selected, step 604 a three-dimensional rendering map is displayed corresponding to the present location of the mobile device, step 605. For instance, if the mobile device is positioned at the entrance to a football stadium, available views of the entrance to the stadium would be matched to the location within the entrance to the stadium, step 602, and presented to the user with an option to view a three-dimensional rendering map of the entrance to the stadium, step 603. The user may be presented with contextual data related to the entrance, step 603, such as the nearest bathroom facilities, or directions to a specific seat. Additionally, contextual data relating to advertising content may be presented. Such advertising contextual data for a football stadium, for example, may include concession stand coupons, options to buy tickets to future sporting events, links to fan merchandise outlets, and the like.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of rendering contextual data including sports team game tickets as taught by Athsani would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Athsani to the teachings of Henkin-Henkin ‘818’-Kassoway would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 9, 10, 18 and 19 are rejected under 35 USC 103 as being unpatentable over Henkin, US 2012/0072547, Henkin ‘818, US 9,710,818, and Kassoway, US 2011/0015996, applied to claims 1 and 17 further in view of Matas et al., US 2015/0106731 “Matas.”
Rejections are based in part upon the teachings and rationale applied to claims 1 and 17 and further taught and/or suggested by Henkin-Henkin ‘818-Kassoway-Matas. Although Henkin-Henkin ‘818-Kassoway’s mobile devices include a touch screen/touch pad (Henkin), Henkin-Henkin ‘818-Kassoway do not expressly mention different types of touch gestures. Matas would have taught Henkin-Henkin ‘818-Kassoway various touch gestures.
In Matas, see at least:
[0024] In particular embodiments, a mobile electronic device (e.g., Smartphone or tablet computer) may include a touch screen capable of receiving touch input. FIG. 2A illustrates an example mobile electronic device 210 (e.g., a Smartphone) having a touch screen 215. Touch screen 215 may incorporate one or more touch sensors and a touch-sensor controller for detecting the presence and location of a touch (e.g., from a user's finger) or the proximity of an object (e.g., a stylus). In particular embodiments, a specific touch detected via touch screen 215 may result in a touch input event.
[0026] There may be various types of touches or gestures, such as single tap, double tap, short press, long press, slide, swipe, flip, pinch open, or pinch close, corresponding to various types of touch input events. Different touch input events may result in different responses and this disclosure contemplates any applicable gesture. Please note: Slide requires touch.
[0052] In particular embodiments, when the computing device receives user input selecting an interactive element (e.g., by any of the gestures or actions described above), a user interface is opened by the computing device. The user interface may, for example, be a contextual menu offering the user various options including sending a message or chat, sharing a content item (e.g., photo, album, link, or any other open graph edge), or viewing a particular user's profile. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known touch screen gesture techniques, e.g. long press, slide, swipe, flip, pinch open, and pinch close, as taught by Matas would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Matas to the teachings of Henkin-Henkin ‘818-Kassoway would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,046,803 (Lee) “Contextual Multimedia Metatagging,” discloses:
FIG. 3 illustrates how the video scene of FIG. 2 is updated upon a user acting on the indication of a metatag 112. As shown by icon 302, the video scene has been paused and a contextual menu 304 is overlaid on top of the video scene. In one embodiment, the current frame is simply held statically displayed with icon 302 indicating that the video scene has been paused. The contextual menu 304 has three options corresponding to the metatag 112 of a product or other item of interest being shown or described in the multimedia content 106. The options include an option for requesting more information about the product or other item of interest, an option for interacting with the product or other item of interest, and an option for engaging in a transaction with the product or other item of interest. In the case of the video scene illustrated in FIGS. 2 and 3, the information option in the contextual menu 304 may be to view a brochure about the car, the interaction option may be to schedule a test drive of the car, and the transaction option may be to request quotes from three dealers nearest to the user's location. Other information options may include a uniform resource locator (URL) link to a website for the car, the phone number of a dealer, or an option to view a commercial about the car, for example. Other transaction options may include purchasing merchandizing related to the car, such as a hat with a decal of the car or car manufacturer logo on it, for example. One skilled in the art will recognize that the options of information, interaction, and transaction, on the contextual menu 304 may be readily modified according to the product or other item of interest they are describing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        December 29, 2021